Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (US 20130113441) in view of Kurimoto et al. (US 20140253034).
With respect to claim 1 Narita teaches a charge controlling system, comprising: a electric actuator (200) that are connected to a single power supply system (AC power supply) ; and a host device (100) that controls charging, wherein each of the actuators comprises an opening degree (paragraph 0036) controlling portion that controls (items 7-8) an opening degree of a valve according to an opening degree target value when the actuator is energized by receiving electric power from the power supply system, an electricity storing portion (item 16) that stores electric energy, a charging portion (item 18) that charges the electricity storing portion when the actuator is energized, a return controlling portion (item 10) that operates the valve to a predetermined opening position using the electric energy stored in the electricity storing portion when interruption (see power outage paragraph 0038) of electric service occurs and the electric power from the power supply system is interrupted, and a charge 
Kurimoto teaches the use of a switching controller (52) and teaches the known use of a plural actuators (relays/switches/distributor) sorted according to a priority and a charge start command (see signal permitting charge for example paragraph 0067) transmitting portion that transmits the charge start command to the electric actuators for each of the groups in an order of the priority (see paragraph 0067, further see order set by planning unit 51) of charging. It would have been obvious to one having ordinary skill in art at the time of the invention to apply the priority switching of plural actuators of Kurimoto to the actuator of Narita for the benefit of insuring sufficient current/power when (paragraph 0011) supply exceeds demand.
With respect to claim 2 Kurimoto teaches the charge start command transmitting portion of the host device transmits the charge start command to the electric actuator with a second highest priority when a predetermined charge time elapses (see supply timing, start time and supply end time paragraph 0035 - after transmitting the charge start command to the electric actuators in another group with a first highest priority.29 682199.3 Attorney Docket No. 96859-0098  

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5 Narita as modified above teaches the charging system however does not teach the sorting portion divides the plurality of electric actuators into the groups so that a total time required to charge the plurality of electric actuators is equal to or less than a maximum allowable charge time and the electric actuators having a higher priority are charged earlier. At least this further limitations is not taught or rendered obvious by the prior art of record. 
With respect to claim 6 Narita as modified above teaches the charging system however does not teach the sorting portion divides the plurality of electric actuators into the groups so that a total current flowing from the power supply system to the electric actuators being charged is equal to or less than a maximum allowable current capacity value and the electric actuators having a higher priority are charged earlier.  At least this further limitations is not taught or rendered obvious by the prior art of record. 
With respect to claim 7 and 9-12 Narita as modified above teaches the charging system however does not teach the sorting portion divides the plurality of electric actuators into the groups so30 682199.3 Attorney Docket No. 96859-0098 that a total time required to charge the plurality of electric actuators is equal to or less than a maximum 
With respect to claim 8 Narita as modified above teaches the charging system however does not teach the sorting portion divides the plurality of electric actuators into the groups so that a total current flowing from the power supply system to the electric actuators being charged is equal to or less than a maximum allowable current capacity value and the electric actuators having a higher priority are charged earlier.  At least this further limitations is not taught or rendered obvious by the prior art of record. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836